           Case 4:21-cv-02875-JST Document 1 Filed 04/21/21 Page 1 of 1

                                       Office of the Clerk
                   United States Bankruptcy Court, Northern District of California


Edward J. EmmonsClerk of Court                                 C21-2875 JST
450 Golden Gate Avenue
Mail Box 36099
San Francisco, CA 94102                                                           FILED
Phone: (415) 268-2300
                                         April 19, 2021                                 Apr 21 2021
Susan Y. Soong, Clerk of Court
United States District Court                                                   SUSANY. SOONG
Phillip Burton Federal Building & United States Courthouse                CLERK, U.S. DISTRICT COURT
450 Golden Gate Avenue, 16WK Floor                                     NORTHERN DISTRICT OF CALIFORNIA
San Francisco, CA 94102                                                         SAN FRANCISCO

5H     7UDQVPLWWDORI1RWLFHRI$SSHDOWR'LVWULFW&RXUW
Srinivasan v. Fay Servicing LLC et al, Adv. 21-05002, Judge Stephen L. Johnson

 'HDU&OHUN
 7KHIROORZLQJGRFXPHQWVDUHHOHFWURQLFDOO\WUDQVPLWWHGWR\RXUFRXUWIRUWKHDERYHUHIHUHQFHG
 PDWWHU
'RFNHW5HSRUW
Notice of Appeal and Statement of Elections




)LOLQJ)HH
                3DLG 298.00             1RW3DLG     )HH:DLYHG        )HH:DLYHU3HQGLQJ


If you have any questions, please contact me DW 408-278-7569             



                                                       Edward Emmons, Clerk
                                                       United States Bankruptcy Court

                                                   %\    /s/ Angela Wong
                                                          Angela Wong         'HSXW\&OHUN

Case: 21-05002       Doc# 79         Filed: 04/19/21     Entered: 04/19/21 15:10:27       Page 1 of 1
